 

Exhibit 10.1

 

FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
on and as of October 8, 2015 (the “Amendment Date”), by Bobby Chapman
(“Executive”) and EcoStim, Inc., a Texas corporation (the “Company”), in order
to amend the Employment Agreement by and between Executive and the Company
(f/k/a FracRock, Inc.) dated as of November 4, 2013 the (“Agreement”). Executive
and the Company are collectively referred to in this Amendment as the “Parties.”

 

RECITALS:

 

WHEREAS, the Company changed its name to “EcoStim, Inc.” on January 7, 2014; and

 

WHEREAS, Executive has proposed to the Company that the terms of his employment
as Chief Operating Officer of the Company be changed in order to enable him to
perform more of his duties in his hometown, and the Company is willing to
accommodate Executive in this regard.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree as follows,
effective as of the Amendment Date:

 

AMENDMENT OF AGREEMENT TERMS

 

1. All references in the Agreement to “FracRock” or “the Company” shall be
deemed to refer to EcoStim, Inc.

 

2. Section 1 of the Agreement shall be restated in its entirety to read as
follows:

 

“1. Term. The Company employs Executive, and Executive accepts such employment,
on the terms and conditions set forth in this Agreement, for the period (the
“Term”) commencing on the date of this Agreement, and expiring at the earlier to
occur of (a) 11:59 p.m. central time on November 3, 2016 (“the Expiration Date”)
or (b) the Termination Date (as defined in Section 4). Beginning on November 4,
2016, this Agreement shall be automatically renewed each November 4 for twelve
(12) month terms, unless either the Company or Executive provides written notice
of election not to renew, at any time before the applicable renewal date.”

 

3. Section 3 of the Agreement shall be restated in its entirety to read as
follows:

 

“3. Compensation and Related Matters

 

(a) Base Salary. As of the Amendment Date, Executive’s annualized base salary is
$200,000 per year (the “Base Salary”). From and after January 1, 2016, Executive
shall receive an annualized Base Salary of $150,000. Executive’s Base Salary may
be increased annually, on January 1 of each year beginning in the 2017 calendar
year by an amount (if any) to be determined by the Company within its sole
discretion. The Base Salary shall be paid, subject to all applicable
withholdings and deductions, in substantially equal semi-monthly installments.

 



   

 

 

(b) Office; Base Location. Executive agrees to lease office space of Executive’s
choosing, outside his residence but in or around Longview, Texas, throughout the
Term. In consideration of the foregoing, the Company shall reimburse Executive
for the monthly rental on such office space, payable concurrently with
Executive’s last Base Salary payment during each calendar month this Agreement
is in effect. The Parties estimate that such monthly rental will be
approximately $500.00. Executive shall notify the Company prior to entering into
any lease calling for a monthly rental significantly higher than that amount or
having a non-cancellable term of more than 12 months, and Executive may not
enter into any such lease without the Company’s consent. Longview, Texas shall
be deemed to be the “Base Location” referred to in Section 4(a)(3)(ii) of this
Agreement and the “travel reasonably required of Executive on the Company’s
business” referred to in that Section shall include spending approximately five
days in Houston, Texas per calendar month including the day of the Company’s
monthly management meeting.

 

(c) Car Allowance. In addition to the Base Salary, the Company shall pay
Executive a monthly car allowance of $1,000.00, payable concurrently with
Executive’s last Base Salary payment during each calendar month this Agreement
is in effect.

 

(d) Bonus Target. Executive may receive annual bonus payments of an amount, if
any, to be determined by the Board of Directors of the Company, within its sole
discretion, up to a maximum of 50% of Executive’s base pay. The amount of the
bonus awarded, if any, shall be based on achieving certain goals related to
Company performance and objectives.

 

(e) Expenses. During the Term, Executive shall be entitled to receive prompt
reimbursement for all reasonable business expenses incurred by him, in
accordance with the policies and procedures established by the Company from time
to time, in traveling between the Base Location and Houston (or elsewhere) and
otherwise in performing services under this Agreement and during his employment
with the Company, provided that Executive properly accounts for the expenses in
accordance with Company policies in effect from time to time. The amount of
expenses eligible for reimbursement during a calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year. Reimbursement of
eligible expenses shall be made on or before the last day of the calendar month
following the calendar month in which the expenses were reported to the Company,
or as otherwise provided in the Company’s business expense reimbursement policy.

 

(f) Other Benefits. Executive shall be eligible to participate in such other
compensation and employee benefit plans and arrangements of the Company in which
the Company’s executives at or above the most senior level participate, subject
to and on a basis consistent with the terms, conditions, and overall
administration of such plans and arrangements, as amended from time to time.
Nothing in this Agreement shall be deemed to confer upon Executive or any other
person, including any beneficiary, any rights under or with respect to any such
plan or arrangement or to amend any such plan or arrangement, and Executive and
each other person, including any beneficiary, shall be entitled to look only to
the express terms of any such plan or arrangement for his or her rights
thereunder. Nothing paid to Executive under any such plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the Base Salary and other benefits payable to Executive pursuant to this
Agreement.

 



 2 

 

 

(g) Vacation. As of the Amendment Date, Executive has twelve and a half (12.5)
days of unused vacation remaining. Executive shall be entitled to twenty (20)
days of vacation and six (6) days of paid sick leave during 2016 and each
succeeding calendar year of employment during the Term, exclusive of Company
holidays. Executive shall ensure that the scheduling of his vacation does not
interfere with the Company’s normal business operations. Vacation will accrue
and forfeit as provided by the terms of the Company’s policy governing vacation,
as that policy is updated or revised from time to time in the Company’s sole
discretion. For purposes of this Section, weekends shall not count as Vacation
days. Executive shall also be entitled to all paid holidays given by the
Company.

 

(i) Proration. The Base Salary payable to Executive hereunder in respect of any
calendar year during which Executive is employed by the Company for less than
the entire year shall be prorated in accordance with the total number of
calendar days in such calendar year during which he is so employed.”

 

REMAINDER OF AGREEMENT

 

This Amendment makes no other changes to the Agreement, and the Parties each
acknowledge that except as amended by this Amendment the Agreement remains in
effect in accordance with its terms.

 

[Signature Page Follows]

 

 3 

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment in multiple copies,
effective as of the date first written above.

 

EXECUTIVE:   COMPANY:       EcoStim, Inc.           By:  /s/ Bobby Chapman   By:
/s/ J. Christopher Boswell   Bobby Chapman     J. Christopher Boswell, CEO

 



  

 

 

 

 

